DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “alters adipocyte signaling but does not produce significant destruction of subcutaneous lipid-rich cells" in claim 1 and 20 is indefinite.  The scope of 
Claim 7 recites the limitation “the dermal layer, the subcutaneous layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the epidermal layer, dermal layer, the subcutaneous layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the temperature of said treatment unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the epidermis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “the temperature of the epidermis" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the temperature of the subcutaneous fat layer" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “the temperature of the subcutaneous fat layer” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the temperature of the subcutaneous fat layer” in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the epidermis” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the temperature of the subcutaneous fat layer” in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the epidermis” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the temperature of the subcutaneous fat layer in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 4-5, 8-13, 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 20150216719.
Regarding claim 1, DeBenedictis discloses a method of improving one or more skin characteristics in a subject comprising cooling the subject's skin at a target site to a degree that alters adipocyte signaling but does not produce significant destruction of subcutaneous lipid-rich cells, wherein said alteration of adipocyte signaling produces an improvement in one or more skin characteristics (fig.1A. see also [0064] and [0068]).
Regarding claim 4, DeBenedictis discloses the method of claim 1, wherein said cooling does not produce any adverse skin effects ([0064] and [0068]).
Regarding claim 5, DeBenedictis discloses the method of claim 4, wherein said adverse effects are selected from the group consisting of hyper-pigmentation, hypo-pigmentation, unwanted blistering, unwanted scarring, permanent undesirable alterations, and disfiguring scars ([0053], [0079] and [0088]).
Regarding claim 8, DeBenedictis discloses the method of claim 1, wherein said alteration in adipocyte signaling results in an increase in one or more extracellular matrix components selected from the group consisting of collagen, elastin, proteoglycans (e.g., heparan sulfate, keratin sulfate, and chondroitin sulfate), fibrinogen, laminin, fibrin, fibronectin, hyaluronan, hyaluronic acid, versican, aggrecan, lumican, decorin, glypican, tenascins, syndecans, integrins, discoidin domain receptors, perlecan, N-CAM, ICAM, VCAM, focal adhesion kinases, matrix metalloproteases, and Rho-kinases [0103].
Regarding claim 9, DeBenedictis discloses the method of claim 8, wherein said increase in one or more extracellular matrix components occurs in the epidermal layer, dermal layer, the subcutaneous layer, or combinations thereof [0103].
Regarding claim 10, DeBenedictis discloses the method of claim 1, wherein said one or more improved skin characteristics are selected from the group consisting of increased skin thickness, increased new collagen content, increased skin firmness, increased skin smoothness, skin tightening, increased dermal/epidermal hydration, dermal remodeling, and fibrous septae thickening [0059].
Regarding claim 11, DeBenedictis discloses the method of claim 1, wherein said cooling is performed by applying a treatment unit proximal to the target site (fig.1b).
Regarding claim 12, DeBenedictis discloses the method of claim 11, wherein the temperature of said treatment unit is about -18°C to about 0°C [0073].
Regarding claim 13, DeBenedictis discloses the method of claim 1, wherein said cooling lowers the temperature of the epidermis at the target site to about -15°C to about 5°C [0073].
Regarding claim 20, DeBenedictis discloses a method of improving one or more skin characteristics in a subject comprising: applying a cooling element proximal to a target site on the subject's skin for a period of time sufficient to cool the epidermis at the target site to about -15°C to about 5°C [0058], wherein said cooling results in an alteration of one or more adipocyte signaling events; and removing the cooling element before the temperature of the entire subcutaneous fat layer beneath the target site is decreased to a level that produces significant destruction of subcutaneous lipid-rich cells therein (fig.1A. see also [0064] and [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis (US 2015/0216719) in view of Anderson at al. (US 2017/0165105).
Regarding claim 2-3, DeBenedictis discloses the method as claimed above. DeBenedictis discloses that systems and methods for affecting a target region of a human subject's body by removing heat from the target region to alter subdermal connective tissue while lipid-rich cells in the subcutaneous layer are not substantially affected [0055]. However, DeBenedictis does not disclose wherein less than 10% of the subcutaneous lipid-rich cells are destroyed and wherein less than 1%, 2%, 3%, 4%, 5%, or 7% of the subcutaneous lipid-rich cells are destroyed.
Anderson teaches a cooling device can be controlled in order to produce the desired cooling of one or more sebaceous glands without permanently and/or reversibly injuring epidermal tissue or subcutaneous adipose tissue [0123]. Anderson teaches that absence of subcutaneous adipose tissue means the adipose cell count, thickness, or volume reduced by less than 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, or 1% [0123]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method as taught by DeBenedictis with a method destroying less than 1%, 2%, 3%, 4%, 5%, 7% or 10% or of the subcutaneous lipid-rich cells as taught by Anderson for the purpose of preventing subcutaneous lipid-rich cells injury when desired.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis (US 2015/0216719) in view Swyer et al. (US 2016/0143771). 
Regarding claim 6-7, DeBenedictis discloses the method of claim 1, wherein said alteration in adipocyte signaling results in an increase in expression of one or more cytokines selected from the group consisting of TGF-P, TNF-a, IL-1 P, IL-6, MCP-1, leptin, adiponectin, resistin, acylation-stimulating protein, alpha 1 acid glycoprotein, pentraxin-3, IL-1 receptor antagonist, macrophage migration inhibitor factor, and SAA3 and wherein said increase in expression occurs in the dermal layer, the subcutaneous layer, or both. 
Swyer teaches a system and method for cooling/heating that is configured to alter cytokines, hormones, or other levels, such as adiponectin, interleukins, or TNF [0005]. Swyer teaches this heat loss can stimulate the hypothalamus, which through the sympathetic nervous system stimulates white and/or brown adipose tissue to compensate with lipolysis and rapid release of adipocytokines.  In the ensuing "cytochrome storm" pro-inflammatory cytokines such as TNF trigger pain, nausea, and vomiting; leptin triggers pain and loss of appetite; the leukotrienes trigger white blood cells and mast cells to release histamines and other mediators cause eye-tearing redness, rhinorrhea, and photophobia ([0037] and [0039]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method as taught by DeBenedictis with a method of cooling results with alter cytokines such as TNF as taught by Swyer since that is a result of the treatment. 

Claim14-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeBenedictis (US 2015/0216719). 
Regarding claim 14-19, DeBenedictis discloses a system that selectively cool tissue at different depth for various ranges based on target tissue and/or desired result In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794